Citation Nr: 0910508	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  07-28 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a right knee 
disability.

3.  Entitlement to service connection for a left knee 
disability. 

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for coronary artery 
disease.

6.  Entitlement to an initial compensable rating for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1968 to 
November 1969 and from September 1971 to May 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In that decision, the RO denied 
the Veteran's claims for service connection for a back 
disability, a right knee disability, a left knee disability, 
hypertension, and coronary artery disease.  The RO granted 
the Veteran's claim for service connection for bilateral 
hearing loss and assigned an initial noncompensable rating.

As the appeal of the Veteran's claim for an initial 
compensable rating for bilateral hearing loss emanates from 
the Veteran's disagreement with the initial noncompensable 
rating assigned following the grant of service connection, 
the Board has characterized the claim as for a higher initial 
rating, in accordance with Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

The Veteran and his wife testified before the undersigned 
Veterans Law Judge at a hearing at the RO in October 2008.  A 
transcript of the hearing has been associated with the 
Veteran's claims file.  During the hearing, the Veteran 
stated that he wished to withdraw from appeal his claims for 
an initial rating in excess of 10 percent for tinnitus and 
for an earlier effective date for the grant of service 
connection for tinnitus and bilateral hearing loss.  In light 
of the Veteran's statement, the Board considers the 
identified claims to be withdrawn and no longer in appellate 
status.  

(The claim for a higher initial rating for bilateral hearing 
loss will be addressed in the remand that follows the 
decision below.)


FINDINGS OF FACT

1.  A chronic disability of the back, including arthritis, 
was not shown in service or within a year of separation from 
qualifying service and is not shown to be related to service 
or an event of service origin.

2.  Current right knee disability is not attributable to the 
veteran's periods of military service.

3.  Current left knee disability is not attributable to the 
veteran's periods of military service.

4.  Hypertension was not diagnosed in service or manifested 
within a year of separation from qualifying service; the 
Veteran does not have hypertension that is related to his 
military service.

5.  Coronary artery disease was not diagnosed in service or 
manifested within a year of separation from qualifying 
service; the Veteran does not have coronary artery disease 
that is related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a back disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, nor may arthritis be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

2.  The Veteran does not have a right knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

3.  The Veteran does not have a left knee disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

4.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; nor may hypertension be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2008).

5.  The Veteran does not have coronary artery disease that is 
the result of disease or injury incurred in or aggravated 
during active military service; nor may arteriosclerosis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2008).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Here, the Board finds that all notification and development 
action needed to render a decision on the claims on appeal 
has been accomplished.

In this respect, through June 2006 and April 2007 notice 
letters, the RO notified the Veteran of the information and 
evidence needed to substantiate his service connection 
claims.  In addition, the Veteran was provided notice 
concerning the assignment of rating criteria and effective 
dates via the June 2006 and April 2007 notice letters.  
Thereafter, the Veteran was afforded the opportunity to 
respond.  Hence, the Board finds that the Veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the June 2006 and April 2007 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
notified the Veteran that VA was required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The RO also requested 
that the Veteran identify any medical providers from whom he 
wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2006 and 
April 2007 letters.

The Board thus finds that "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  In this regard, the more 
detailed notice requirements set forth in 38 U.S.C.A. §§ 
7105(d) and 5103A have been met.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In addition, the 
Veteran was given the opportunity to respond following the 
June 2006 and April 2007 notice letters.  

Otherwise, nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claims on 
appeal.  The Veteran's service treatment records have been 
associated with the claims file, as have records of post-
service medical treatment the Veteran has received from 
private treatment providers.  Neither the Veteran nor his 
representative has indicated that there are any outstanding 
records relevant to the claims on appeal. 

The Board is aware that no VA examination was provided to the 
Veteran in conjunction with his service connection claims but 
notes that the evidence of record does not call for one.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide an 
examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of:  (1) a current 
disability; (2) an in-service event, injury, or disease; and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.  Here, as stated in more detail in the analysis section 
below, the evidence shows that the Veteran currently suffers 
from a back disability, hypertension, and coronary artery 
disease, and has undergone surgeries on both knees.  The 
information and evidence of record, however, does not suggest 
a relationship to military service.  Additionally, the 
evidence does not sufficiently establish that the Veteran had 
any back or knee problems, hypertension, coronary artery 
disease, or any related symptomatology during any applicable 
presumptive period.  A medical examination would not likely 
aid in substantiating the claims.  Duenas v. Principi, 
18 Vet. App. 512, 517 (2004).  See also McLendon v. 
Nicholson, 20 Vet. App. 79, 84- 86 (2006) (with no indication 
that a disability or persistent or recurrent symptoms of a 
disability may be associated with service or another service-
connected disability, claim may be denied where claimant's 
submissions are insufficient to grant benefits or trigger 
duty to assist).  

In the present case, there is nothing in the record, other 
than the Veteran's claim for benefits, to indicate that his 
current back disability, right or left knee disability, 
hypertension, or coronary artery disease developed during 
service or during the applicable presumptive period.  As the 
Veteran is not competent to diagnose or provide medical nexus 
evidence, see Espiritu v. Derwinski, 2 Vet. App. 492 (1992), 
all the elements of McLendon have not been met.  Therefore, 
VA is not required to provide him with an examination in 
conjunction with these claims.  Consequently, a VA medical 
examination is not necessary to decide the claims.  The Board 
thus concludes that VA has no duty to assist that was unmet.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required by 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

II. Analysis

The Veteran is seeking service connection for a back 
disability, a left knee disability, a right knee disability, 
hypertension, and coronary artery disease.  He has claimed in 
particular that he injured his back and knees during service 
in a fall from a truck while serving in the Republic of 
Vietnam.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008).  Service connection may also be 
granted for any injury or disease diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires:  (1) medical evidence of a current 
disability; (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease; and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Further, it is not enough that an injury or disease occurred 
in service; there must be chronic disability resulting from 
that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Certain chronic diseases, including arthritis, hypertension, 
and arteriosclerosis may be presumed to have been incurred in 
or aggravated by service if they become manifest to a degree 
of 10 percent or more within one year of leaving qualifying 
military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2008).  

Relevant medical evidence consists of the Veteran's service 
treatment records as well as records of the Veteran's post-
service treatment with private treatment providers.  A review 
of his service treatment records reflects that the Veteran 
was treated in June 1972 for complaints of a "knot" in his 
back, causing him pain.  He reported at the time that he had 
injured his back while swimming.  He was diagnosed at the 
time with low back pain, "probably musculoskeletal," and 
was prescribed aspirin and rest.  He was also seen in April 
1975 with complaints of leg and back pain in addition to 
respiratory symptoms; he was diagnosed at that time with an 
upper respiratory infection.  A June 1975 report of medical 
examination found that the Veteran's heart, musculoskeletal 
system, spine, and lower extremities were normal.  The 
Veteran was treated in 1976 for complaints of pain in his 
left hip and leg; specifically, he complained of having 
fallen on his left hip during a softball game and having 
difficulty walking and bending his left knee since the 
incident.  He was diagnosed at the time with a left hip 
abrasion.  In February 1978, the Veteran was also seen with 
complaints of recurring pain in his right knee for 10 years.  
No diagnosis was provided at the time.

Post-service medical evidence reflects that the Veteran 
underwent surgery on his right knee in February 1989 to 
repair a torn medial meniscus.  Records indicate that he was 
injured in a fall at work in January 1989.  Treatment notes 
from the time indicate that the Veteran's orthopedist thought 
the right knee injury was "probably ... not an acute 
fracture," but no suggestion was made of any earlier injury 
the Veteran may have suffered.  In February 2005, the Veteran 
underwent magnetic resonance imagery (MRI) study of his back, 
which revealed diffuse annular disc bulges with 
osteoarthritic changes at L4-5 and L5-S1.  In addition, the 
Veteran underwent MRI study of his left knee, which revealed 
a medial meniscus tear. He underwent repair surgery on the 
left knee in March 2005.  

Regarding his cardiac complaints, the record indicates that 
the Veteran underwent a cardiac stress test in May 2002.  
Documentation from that test reflects that the Veteran had a 
"history of recent chest pain [and] hypertension."  Records 
also indicate that the Veteran underwent coronary artery 
bypass grafting surgery in February 2006; treatment records 
from April 2006 indicate that the Veteran suffers from 
coronary artery disease and hypertension. 

At his October 2008 hearing before the undersigned Veterans 
Law Judge, the Veteran contended that he injured his back and 
left knee when he fell from a "deuce and a half" truck 
during service in the Republic of Vietnam.  He further 
testified that he was seen by medics on multiple occasions 
after the fall, who treated him with pain medication and a 
back brace.  He further testified that his back pain worsened 
after his separation from active duty and that he has been 
told that he will require surgery on the disks in his spine.  
The Veteran also discussed his 1989 work injury to the right 
knee, reporting that his treating physician at the time 
informed him that the 1989 injury was related to a prior 
injury to his right knee.  The Veteran further testified that 
he had been diagnosed in 1984 or 1985 with hypertension and 
had undergone surgery for coronary artery disease.  

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claims.  A review of the relevant evidence reflects 
that there is medical evidence of a current diagnosis of a 
back disability, hypertension, and coronary artery disease.  
In addition, the Board acknowledges that the Veteran has 
undergone surgery on both his knees since his separation from 
active duty.  There is no showing, however, of a relationship 
between any of these disabilities and the Veteran's period of 
military service.  The Board finds the medical evidence in 
the Veteran's service treatment records to be persuasive that 
his back and knee complaints in service were acute and 
resolved without residual pathology.  The Board notes in 
particular that the in-service fall on which the Veteran 
blames his current disabilities is not noted in the records, 
although the Veteran was seen for complaints due to other 
incidents in service.  Further, the Board notes that, with 
the exception of the single visits for his back and knee 
complaints, the Veteran received no treatment at the time for 
any other joint or back injury; nor did he seek follow-up 
treatment after the initial visits identified above.  The 
Board further finds that a conclusion that the Veteran's back 
and knee complaints in service had resolved is supported by 
the fact that the record reflects he did not seek treatment 
for any problems with those joints until more than a year 
after his separation from service.  

The Board concedes that the Veteran's current treatment 
records confirm a current back disorder, as well as surgery 
to both knees to treat meniscal tears, but concludes that 
there is no competent medical evidence relating those 
disorders to service.  The Veteran's 1972 complaint of back 
pain was shown to have resolved with no complaints or 
findings at the time of a June 1975 medical examination.  The 
Board further points out that the record does not support the 
Veteran's contention that he sought ongoing treatment during 
service for his back and knee problems; nor does it support 
his contention that he injured his back and knees in a fall 
from a truck during service.  Records obtained by the Veteran 
and submitted by him to VA reflect instead that he did not 
seek treatment for or reference any back or knee problems for 
over four years following his separation from service.  When 
he was seen in January 1989 for a meniscal tear of his right 
knee, records reflect that he had injured the knee in a work-
related accident.  It is clear, as discussed above, that the 
Veteran was treated for acute problems with his knees and his 
back in service and was each time returned to duty without 
any further complaints.  However, records do not reflect that 
any such problems were chronic or of a recurring nature, or 
that the Veteran was treated in service for back and knee 
injuries incurred in a fall from a truck, as he has 
contended.  As such, any complaints the Veteran had in 
service appear to have been acute and transitory and to have 
resolved without residual pathology.

Regarding his claims for service connection for hypertension 
and coronary artery disease, the Board notes that the 
Veteran's service treatment records are negative for a 
diagnosis of hypertension or coronary artery disease, nor do 
they contain any complaints of or treatment for the 
conditions.  Further, a June 1975 in-service medical 
examination found the Veteran's heart to be functioning 
normally.  The first indication in the record that the 
Veteran suffered from either disability is a May 2002 cardiac 
stress test, in which the Veteran was noted to have a 
"recent" history of hypertension and chest pain.  
Similarly, an April 2006 treatment note from the Veteran's 
treating cardiologist indicates that the Veteran had 
undergone coronary artery bypass grafting in February 2006 
and carried diagnoses of hypertension and coronary artery 
disease at that time.  No etiological theories were advanced 
as to the origin of the Veteran's hypertension or coronary 
artery disease.

The Board acknowledges the Veteran's contention that his 
currently diagnosed hypertension and coronary artery disease 
are etiologically related to active service.  The Veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  The Board 
notes that although the Veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disabilities.  As a layperson without the 
appropriate medical training and expertise, the Veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's own assertions as to the etiology of his currently 
diagnosed disabilities have no probative value.

Here, there is medical evidence that the Veteran currently 
has hypertension and coronary artery disease.  There is no 
evidence, however, of any in-service incurrence or 
aggravation of hypertension or coronary artery disease, and 
there is no medical evidence of a nexus between military 
service and the Veteran's current hypertension and coronary 
artery disease.  Additionally, although the Veteran claimed 
in  his October 2008 hearing that he was first diagnosed with 
hypertension in 1984, there is no showing in his post-service 
medical records of hypertension within a year of his 
separation from service.  

The Board notes that the Veteran was not afforded a VA 
examination for the purpose of determining whether there is 
medical evidence of a nexus between the Veteran's service and 
his currently diagnosed back disability, right knee 
disability, left knee disability, hypertension, or coronary 
artery disease.  As discussed above, the Board finds that 
examination is not required under these circumstances.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  In the 
present case, there is nothing in the record, other than the 
Veteran's own lay statements, to indicate that his currently 
diagnosed disabilities are related to his active service.  In 
short, there is no competent evidence of a back disability, 
knee disabilities, hypertension, or coronary artery disease 
during service or within a year of the Veteran's separation 
from service, and no competent evidence linking the current 
disabilities to service.  

The Board notes that it may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for 
the relevant condition or symptoms.  See Buchanan v. 
Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  
Notwithstanding that fact, the lack of contemporaneous 
medical records is something that the Board can consider and 
weigh against a Veteran's lay evidence.  Id.  In this case, 
although the Veteran has contended that he has suffered from 
hypertension continuously since soon after his separation 
from service, the Board finds persuasive that there is no 
notation in the Veteran's service treatment records 
concerning hypertension or coronary artery disease, or any 
symptoms that might be associated with those disabilities.  
Likewise, although the Veteran claims to have injured his 
back and knees in a fall from a truck while serving in the 
Republic of Vietnam, there is no medical evidence 
demonstrating that he ever sought treatment in service for 
such an injury.  Similarly, before the January 1989 surgery 
for his work-related right knee injury and his February 2005 
lumbar MRI, there is no evidence that the Veteran complained 
of a back or knee disability or any associated symptoms to 
any medical professional at any time since his separation 
from service.  

Thus, in this case, when weighing the evidence of record, the 
Board finds compelling the lack of any evidence etiologically 
linking the Veteran's current back disability, right knee 
disability, left knee disability, hypertension, or coronary 
artery disease to service.  Furthermore, as a layperson 
without the appropriate medical training and expertise, the 
Veteran is simply not competent to provide a probative 
opinion on a medical matter, such as the relationship between 
any currently diagnosed disability and military service.  See 
Bostain, 11 Vet. App. at 127.

Based on a review of the foregoing evidence and the 
applicable laws and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claims 
for service connection for a back disability, a right knee 
disability, a left knee disability, hypertension, and 
coronary artery disease,.  Although the Veteran asserts that 
his back disability, right knee disability, left knee 
disability, hypertension, and coronary artery disease can be 
attributed to his time in service, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical etiology.  See 
Bostain, 11 Vet. App. at 127.  The Board thus concludes that 
a preponderance of the evidence is against his claims.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  Therefore, on the basis of the above 
analysis, and after consideration of all the evidence, the 
Board finds that the preponderance of the evidence is against 
these service connection claims.


ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for coronary artery disease 
is denied.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the Veteran's claim for an initial compensable rating for 
bilateral hearing loss.

A review of the Veteran's claims file reflects that he was 
provided VA medical examinations, most recently in October 
2006.  Report of that examination noted that controlled 
speech discrimination testing (Maryland CNC) revealed 84 
percent maximum speech recognition in the veteran's right ear 
and 84 percent in his left ear.  Puretone audiometry testing 
found that the average puretone threshold was 56.25 decibels 
for the veteran's right ear and 56.25 decibels for his left 
ear.  

However, the Veteran testified at the October 2008 hearing 
that his hearing loss has worsened since the date of his last 
VA medical examination in October 2006.  At that hearing, the 
Veteran testified that he was given a hearing test at his 
place of employment in 2007 and was told at that time that 
his hearing had worsened since his last VA examination.  He 
also testified at that time that record of the 2007 hearing 
test had not been associated with his claims file.

The Board notes that VA is required by the VCAA to make 
reasonable efforts to help a claimant obtain evidence 
necessary to substantiate his claim, to include relevant 
records from private sources.  38 U.S.C.A. § 5103A(b), (c) 
(West 2002); 38 C.F.R. § 3.159(c)(1) (2008).  Therefore, as 
the identified audiologic examination conducted at the 
Veteran's workplace in 2007 may have a bearing on the 
Veteran's claim for an initial compensable rating for 
bilateral hearing loss, the agency of original jurisdiction 
(AOJ) must attempt to obtain the above-identified medical 
records from the Veteran's private treatment provider or 
place of employment, along with any other examination or 
treatment records identified by the Veteran, and associate 
any records obtained with the claims file.

The Board further notes that where the record does not 
adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  
See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination).  The Board 
notes here that the Veteran has claimed that his bilateral 
hearing loss has worsened since his last VA medical 
examination, which took place in October 2006.  In light of 
these complaints, therefore, a remand is required to have an 
examiner supplement the record with a report regarding the 
current severity of the Veteran's bilateral hearing loss.  
Under these circumstances, the Veteran should be scheduled to 
undergo an audiologic examination.  See 38 U.S.C.A. § 5103A.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The Veteran and his representative 
should be sent a letter requesting that 
the Veteran provide sufficient 
information, and if necessary, 
authorization to enable any additional 
pertinent evidence not currently of 
record relating to the Veteran's 
bilateral hearing loss to be obtained.  
The Veteran should also be invited to 
submit any pertinent evidence in his 
possession and explain the type of 
evidence that is his ultimate 
responsibility to submit. 

2.  The agency of original jurisdiction 
(AOJ) should, with authorization from the 
Veteran obtain from the Veteran's private 
treating physician or place of employment 
any records of audiologic evaluation 
provided to the Veteran at any time from 
May 2006 to the present, including 
specifically audiologic testing performed 
in 2007.  The AOJ must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) (2008) regarding requesting 
records.  Any other sources of treatment 
records identified by the Veteran should 
also be contacted.  All records and/or 
responses received should be associated 
with the claims file.

3.  After securing any additional 
records, the Veteran should be scheduled 
for an audiologic evaluation.  The 
Veteran should be advised by the RO that 
failure to report to any scheduled 
examination, without good cause, could 
result in a denial of his claim.  See 
38 C.F.R. § 3.655(b) (2008).  The entire 
claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner designated to 
examine the Veteran.  All appropriate 
tests and studies necessary to apply 
pertinent rating criteria should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed.  

4.  The adjudicator should ensure that 
the examination report complies with 
this remand and the questions presented 
in the examination request.  If the 
report is insufficient, it should be 
returned to the examiner for necessary 
corrective action, as appropriate.

5.  After completing the requested 
actions and any additional notification 
and/or development deemed warranted, 
the claim on appeal should be 
adjudicated in light of all pertinent 
evidence and legal authority.  If any 
benefit sought on appeal is not 
granted, the Veteran and his 
representative must be furnished a 
supplemental statement of the case 
(SSOC) and afforded the appropriate 
time period for response before the 
claims file is returned to the Board 
for further appellate consideration.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the Veteran until he is notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


